UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-2347



DONALD RAY GILBERT,

                                              Plaintiff - Appellant,

          versus


COOPER INDUSTRIES, INCORPORATED, Cooper Hand
Tools Division,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-99-441-5-H)


Submitted:   April 13, 2001                 Decided:   April 25, 2001


Before MICHAEL, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Donald Ray Gilbert, Appellant Pro Se.  Thomas J. Manley, Maria
Eugenia Hallas, David Christopher Lindsay, HUNTON & WILLIAMS,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Donald Ray Gilbert appeals the district court’s order denying

relief on his claims of violation of the Americans with Dis-

abilities Act, 42 U.S.C.A. §§ 12101-12213 (West 1995 & Supp. 2000),

and intentional and negligent infliction of emotional distress. We

have reviewed the record and the district court’s opinion and find

no reversible error.   Accordingly, we affirm on the reasoning of

the district court. Gilbert v. Cooper Indus., Inc., No. CA-99-441-

5-H (E.D.N.C. Sept. 5, 2000).       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          AFFIRMED




                                2